ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2019-04-17_ORD_01_NA_00_FR.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


  IMMUNITÉS ET PROCÉDURES PÉNALES
       (GUINÉE ÉQUATORIALE c. FRANCE)


        ORDONNANCE DU 17 AVRIL 2019




                2019
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


IMMUNITIES AND CRIMINAL PROCEEDINGS
       (EQUATORIAL GUINEA v. FRANCE)


            ORDER OF 17 APRIL 2019

                        Mode oﬃciel de citation :
      Immunités et procédures pénales (Guinée équatoriale c. France),
         ordonnance du 17 avril 2019, C.I.J. Recueil 2019, p. 355




                             Oﬃcial citation :
    Immunities and Criminal Proceedings (Equatorial Guinea v. France),
            Order of 17 April 2019, I.C.J. Reports 2019, p. 355




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157370-1
                                             Sales number   1168

                               17 AVRIL 2019

                               ORDONNANCE




  IMMUNITÉS ET PROCÉDURES PÉNALES
   (GUINÉE ÉQUATORIALE c. FRANCE)




IMMUNITIES AND CRIMINAL PROCEEDINGS
   (EQUATORIAL GUINEA v. FRANCE)




                               17 APRIL 2019

                                    ORDER

               355




                              COUR INTERNATIONALE DE JUSTICE
                                              ANNÉE 2019
   2019
  17 avril                                     17 avril 2019
Rôle général
  no 163
                     IMMUNITÉS ET PROCÉDURES PÉNALES
                               (GUINÉE ÉQUATORIALE c. FRANCE)




                                            ORDONNANCE


                   Le président de la Cour internationale de Justice,
                  Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de
               l’article 44 de son Règlement,
                  Vu l’ordonnance du 24 janvier 2019, par laquelle la Cour a ﬁxé au
               24 avril 2019 et au 24 juillet 2019, respectivement, les dates d’expiration
               des délais pour le dépôt d’une réplique de la République de Guinée équa-
               toriale et d’une duplique de la République française ;
                  Considérant que, par lettre datée du 11 avril 2019 et reçue au Greﬀe le
               même jour, l’agent de la République de Guinée équatoriale a prié la Cour
               de proroger de deux semaines les délais pour le dépôt de la réplique et de
               la duplique, et a indiqué les raisons à l’appui de cette demande ; et consi-
               dérant que, dès réception de cette lettre, le greﬃer en a fait tenir copie à
               l’agent de la République française, conformément au paragraphe 3 de
               l’article 44 du Règlement ;
                  Considérant que, par lettre datée du 12 avril 2019 et reçue au Greﬀe le
               même jour, l’agent de la République française a indiqué que son gouver-
               nement n’avait pas d’objection à la prorogation de délais sollicitée par la
               République de Guinée équatoriale,
                 Reporte au 8 mai 2019 la date d’expiration du délai pour le dépôt de la
               réplique de la République de Guinée équatoriale ;
                  Reporte au 21 août 2019 la date d’expiration du délai pour le dépôt de
               la duplique de la République française ;
                   Réserve la suite de la procédure.

               4

356   immunités et procédures pénales (ordonnance 17 IV 19)

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-sept avril deux mille dix-neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Guinée équatoriale et au Gouvernement de la République française.


                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                     Le greﬃer,
                                          (Signé) Philippe Couvreur.




5

